Citation Nr: 1008928	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for bursitis 
with arthritis of  the acromioclavicular joint, status post 
acromioplasty, right shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1976 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

This case was previously before the Board in October 2008, at 
which point it was remanded for further development.  As 
discussed below, the remand instructions have been 
substantially complied with and, therefore, a further remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in the October 2008 Board remand, 
the issue of service connection for a left shoulder 
condition, as secondary to a right shoulder condition, was 
found to have been raised by the record, but not adjudicated 
by the Agency of Original Jurisdiction (AOJ).  As such, the 
Board found that it had no jurisdiction over such issue and 
referred it to the AOJ for appropriate action.  There is no 
indication in the claims file that any action has been taken 
on such claim to date.  As such, the issue of service 
connection for a left shoulder condition is again referred to 
the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major extremity.

2.  At all times during the course of the appeal, the 
Veteran's right shoulder disability has been manifested by 
pain, limitation of motion of the right arm to substantially 
below the shoulder level due to pain, and additional 
limitation of motion upon repetitive motion and during flare-
ups; with no evidence of ankylosis of the scapulohumeral 
articulation, and no additional symptoms due to other 
impairment of the humerus, impairment of the clavicle or 
scapula, or neurological involvement; approximating no more 
than a 40 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5019, 
5200-5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that, in order to comply with 38 U.S.C.A. § 5103(a), 
certain specific notice requirements must be met with respect 
to claims for an increased rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the Veterans 
Court held that VA must inform the claimant that, in order to 
substantiate a claim, he or she must provide (or ask the VA to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
such worsening has on the claimant's employment and daily 
life.  Further, if the diagnostic code under which the 
claimant is currently rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by providing the evidence described above (such as a 
specific measurement or test result), then VA must give at 
least general notice of that requirement.  Additionally, VA 
must inform the Veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "Veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in a June 2004 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate his claim, 
and the responsibilities of the Veteran and VA in obtaining 
such evidence.  He was specifically advised that the evidence 
must show that his right shoulder disability has increased in 
severity, examples of types of lay or medical evidence that 
would substantiate such claim, and that he should provide any 
post-service treatment records or provide sufficient 
information to allow VA to obtain such records.

In compliance with the prior Board remand, the Veteran was 
again notified of these requirements in a January 2009 letter, 
as well as of the evidence and information necessary to 
establish a disability rating and an effective date, in 
accordance with Dingess/Hartman.  Additionally, although no 
longer strictly required, this letter provided notice in 
accordance with Vazquez-Flores v. Peake.  The Board notes that 
this letter was sent after the initial unfavorable rating 
decision and, therefore, was not timely.  However, as the 
Veteran's claim was subsequently readjudicated in a January 
2009 supplemental statement of the case, the timing defect has 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claim.

With regard to the duty to assist, the Veteran's service 
treatment records and post-service treatment records have 
been obtained and considered, including private treatment 
records as well as VA treatment records dated from June 2004 
through January 2009.  There is no indication that any 
outstanding medical records exist that are necessary to 
decide this claim.  Additionally, the Veteran was afforded VA 
examinations pertaining to his right shoulder in June 2004 
and June 2009.  The Board notes that such examinations both 
addressed all relevant rating criteria, as summarized in the 
prior Board remand.  Although the claims file was not 
reviewed by the VA examiner prior to the June 2009 VA 
examination, as directed in the prior remand, the examiner 
subsequently reviewed the claims file and indicated that 
there was no change in his findings.  As such, the Board 
finds that the AOJ substantially complied with this remand 
directive, and no further remand is required.  See Dyment, 13 
Vet. App. at 146-47.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided.  However, 
separate ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not duplicative of or overlapping with 
the symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating disabilities based on limitation of motion, a 
higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 
4.40 and 4.45, if such factors are not contemplated in the 
relevant rating criteria.  Further, the rule against 
pyramiding does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, if the maximum rating available based 
on symptomatology that includes limitation of motion has been 
assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not 
necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).	

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 through 5203.  For rating purposes, a distinction 
is made between major (dominant) and minor musculoskeletal 
groups.  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical 
evidence shows that the Veteran is right-hand dominant, his 
right shoulder is his major shoulder for rating purposes.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's current increased rating claim was received in 
May 2004.  At a June 2004 VA examination, he reported having 
pain in his right shoulder since an in-service injury in 
1991.  The Veteran stated that such pain had become 
increasingly worse over the past year, in that he was unable 
to comb his hair and had no relief from cortisone.  The VA 
examiner noted that, based on these reports of pain and the 
results of a May 2004 MRI, with an impression of arthritic 
changes in the acromioclavicular joint, the Veteran had 
surgery for repair of a torn rotator cuff of the right 
shoulder on May 27, 2004.  Post-operative findings were a 
torn rotator cuff, impingement syndrome, osteoarthritis, 
diffuse synovitis and fraying of the labrum and the 
glenohumeral joint of the right shoulder.  The Board notes 
that the Veteran was granted a temporary disability rating of 
100 percent from the date of this surgery through June 30, 
2004.  See August 2005 rating decision.  

At the time of this VA examination, the Veteran was still in 
recovery from the May 2004 surgery.  However, he reported 
having less pain than prior to the surgery.  The Veteran 
continued to report subjective weakness, stiffness, giving 
way, and flare-ups precipitated by overuse or weather 
changes, but no dislocation.  Upon physical examination, 
there was objective evidence of painful movement of the right 
shoulder.  Range of motion testing revealed forward elevation 
to 40 degrees with active motion and 35 degrees with passive 
motion, abduction to 44 degrees with active motion and 40 
degrees with passive motion, and he was unable to perform 
external or internal rotation due to pain.  After repetitive 
motion, forward elevation was further limited to 20 degrees, 
and abduction was further limited to 48 degrees, and the 
Veteran was unable to perform external or internal rotation.  

A June 2004 x-ray, as compared with an August 2001 x-ray, 
showed a suggestion of resection of the distal shaft of the 
clavicle, mild inferior lipping on the inferior aspect of the 
glenoid, and no soft tissue calcification.  The VA examiner 
noted that the radiologist's impression was a deformity of 
the distal shaft of the right clavicle possibly secondary to 
the previous surgery, clinical correlation needed, as well as 
mild degenerative changes.  The VA examiner diagnosed the 
Veteran with right shoulder bursitis, arthritis of the 
acromioclavicular joint, and status 22 days post surgery with 
pain and limitation of motion.  The Board notes that private 
treatment records dated from March 2004 through June 2004 are 
consistent with the evidence obtained at the VA examination, 
including the Veteran's subjective reports and the results of 
range of motion testing.

An October 2005 VA treatment record indicates that the 
Veteran had mild discomfort during good range of motion with 
some tenderness in both shoulders.  He was able to lift his 
shoulders, and there was no objective evidence of crepitus or 
dislocation.  He was diagnosed with arthralgia in both 
shoulders.

At the June 2009 VA examination, the Veteran reported that he 
had some improvement in the level of pain and range of motion 
in the right shoulder for about two years after the May 2004 
surgery.  However, he stated that his right shoulder 
condition then began to deteriorate again, with increased 
pain and decreased range of motion.  He treats the pain with 
medication (NSAIDS).  The Veteran subjectively reported 
deformity, giving way, instability, pain, stiffness, and 
weakness of the right shoulder, with decreased speed of joint 
motion and severe flare-ups every 2-3 weeks after over use or 
weather changes.  He reported no episodes of dislocation, 
subluxation, locking, effusion, or symptoms of inflammation.  

Upon objective examination, there was no evidence of abnormal 
weight bearing, loss of bone or part of bone, recurrent 
shoulder dislocations, or inflammatory arthritis of the right 
shoulder.  There was objective evidence of tenderness at the 
right acromioclavicular joint, pain at rest, guarding of 
movement, and weakness in abduction and flexion of the right 
shoulder.  The Veteran's right shoulder had flexion from 0 to 
75 degrees and abduction from 0 to 67 degrees, with objective 
evidence of pain.  After repetitive motion, there was 
additional limitation due to pain, with flexion limited to 55 
degrees and abduction limited to 64 degrees.  The Veteran was 
diagnosed with mild glenohumeral degenerative joint disease 
of the right shoulder, as shown by X-rays, with chronic pain 
with flare-ups and limitation of motion.  In an August 2009 
addendum, the VA examiner stated that this assessment did not 
change upon review of the claims file.

The Veteran's right shoulder disability is currently 
evaluated under Diagnostic Code (DC) 5019-5201, for the 
disease of bursitis with the residual condition of limitation 
of motion of the arm.  See 38 C.F.R. § 4.27.  Bursitis is 
rated based on limitation of motion of the affected part, as 
degenerative arthritis, which is also rated based on 
limitation of motion of the affected joint..  See 38 C.F.R. 
§ 4.71a, DC 5003 & Note after DC 5019.  Musculoskeletal 
impairment of the shoulder and arm, including limitation of 
motion, is rated under 38 C.F.R. § 4.71a, DCs 5200-5203.  As 
the Veteran reported at the VA examinations that he is right-
side dominant, the ratings pertaining to the major (dominant) 
side have been considered.  

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 40 percent 
for his right shoulder disability.  In this regard, he is 
currently assigned the maximum available rating for 
limitation of motion of the right shoulder under DC 5201, 
which provides for a 40 percent evaluation for the major 
joint when there is limitation of motion of the arm to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, DC 5201.  
As reflected in the September 2004 rating decision, such 
evaluation was assigned based on range of motion testing at 
the June 2004 VA examination, with consideration of 
additional functional loss upon repetitive motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  To the extent 
that the evidence of record shows any further functional loss 
due to pain, weakness, and fatigue upon repetitive movement, 
including during flare-ups, the Board notes that 
consideration of a higher rating is not required, as the 
Veteran is already in receipt of the maximum disability 
rating based on limitation of motion.  See Spencer, 13 Vet. 
App. at 382; Johnston, 10 Vet. App. at 84-85.

The Board observes that higher ratings are available under DC 
5200 for ankylosis of the scapulohumeral articulation, as 
well as under DC 5202 for impairment of the humerus.  
However, as the Veteran retains some range of motion in his 
right shoulder, no ankylosis is shown.  See 38 C.F.R. § 
4.71a, DC 5200.  Further, there is no indication of fibrous 
union, nonunion, or loss of the head of the right humerus., 
or recurrent dislocation of the right humerus at the 
scapulohumeral joint.  See 38 C.F.R. § 4.71a, DC 5202.  
Although a March 2004 x-ray showed some slight irregularity 
of the humeral head, such finding was noted to show 
degenerative changes, which are fully contemplated in the 
current rating.  Similarly, although a June 2004 x-ray was 
noted to show a possible deformity of the right clavicle, 
there is no indication that such constituted malunion, 
nonunion, or dislocation of the clavicle or scapula, or that 
there were any additional symptoms to warrant a separate 
rating for impairment of the clavicle or scapula.  See 38 
C.F.R. § 4.71a, DC 5203.  To the extent that the Veteran's 
diagnoses of right shoulder impingement syndrome could 
indicate possible neurological involvement, the Board notes 
that his symptoms included pain and painful, limited 
movement, which are fully contemplated by the currently 
assigned rating.  See Esteban, 6 Vet. App. at 262.

Accordingly, after a thorough review of the lay and medical 
evidence of record, the Board finds no basis upon which to 
assign an evaluation in excess of the currently assigned 
rating for the Veteran's right shoulder disability under any 
alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  

Further, the Board finds that staged ratings are not 
appropriate, as the manifestations of the Veteran's right 
shoulder disability have remained relatively stable throughout 
the course of the appeal.  See Hart, 21 Vet. App. at 509-10.  
The Board recognizes that the Veteran's pain and limitation of 
motion may have increased over time.  However, as noted above, 
the Veteran has been granted the highest available rating for 
limitation of motion, and increased pain alone does not 
warrant a separate or higher rating under any applicable 
diagnostic code.  Additionally, there is no indication of 
ankylosis or any additional symptoms due to other 
musculoskeletal impairment or neurological impairment to 
warrant a separate or higher rating.  While the Board is 
sympathetic to the Veteran's claim, disability ratings must be 
assigned according to the specific provisions of law.  See 38 
U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further notes that the Veteran has reported that his 
disability affects his activities of daily living, including 
severe effects on his chores and sports.  However, only the 
average loss of earning capacity, and not impact on daily 
life, is subject to VA compensation.  See Shinseki, 580 F.3d 
1270 (citing 38 U.S.C. § 1155).
  
The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's right shoulder 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated, and there are no symptoms of 
such disability that are not addressed by the rating schedule.  
As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology for 
such disability and, therefore, the rating schedule is 
adequate to evaluate the Veteran's disability picture.  

Moreover, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  In particular, there is no 
evidence of hospitalization due to the Veteran's right 
shoulder disability during the course of this appeal, other 
than the period for which he was granted a temporary 100 
percent rating after his May 2004 surgery.  Further, the 
evidence reflects that he has been continuously employed as a 
petroleum project manager.  The Board notes that the Veteran 
reported at both VA examinations that he had difficulties at 
work due to his right shoulder disability.  In particular, at 
the June 2009 VA examination, he reported decreased mobility 
and problems with lifting, carrying, and reaching, resulting 
in increased tardiness and absenteeism.  He further stated 
that he had lost three weeks from word during the last year 
due, in part, to his right shoulder disability.  However, the 
Veteran stated that he is able to work during flare-ups of his 
right shoulder disability, though he avoids all physical 
activity involving the right arm and limits his activity to 
sedentary work.  The schedular criteria are designed to 
compensate for average impairments in earning capacity, and 
the ratings are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Accordingly, while the Veteran's right shoulder disability 
interferes with his employability, the Board finds that such 
interference is addressed by the schedular rating criteria.    

For the foregoing reasons, the Board finds that it is not 
necessary to refer this case for consideration of an extra-
schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Finally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the record reflects that 
the Veteran has been continuously employed during the course 
of this appeal.  As such, a claim for a TDIU is not raised by 
the evidence of record and need not be addressed at this 
time. 

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his right shoulder 
disability, the benefit of the doubt doctrine is inapplicable 
and the claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

A rating in excess of 40 percent for a right shoulder 
disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


